                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FAIRILLIA TURNER,                                 Case No. 19-CV-00993-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER GRANTING THE BANK OF
                                                                                           NEW YORK MELLON’S MOTION TO
                                  14             v.                                        DISMISS WITH PREJUDICE
                                  15     THE BANK OF NEW YORK MELLON                       Re: Dkt. No. 5
                                         FKA THE BANK OF NEW YORK, AS
                                  16     TRUSTEE FOR THE
                                         CERTIFICATEHOLDERS OF CWALT,
                                  17     INC., ALTERNATIVE LOAN TRUST
                                         2007-AL1, MORTGAGE PASS
                                  18     THROUGH CERTIFICATES, SERIES
                                         2007-AL1, ALL PERSONS UNKNOWN,
                                  19     CLAIMING ANY LEGAL OR
                                         EQUITABLE RIGHT, TITLE, ESTATE,
                                  20     LIEN, OR INTEREST IN THE PROPERTY
                                         DESCRIBED IN THE COMPLAINT
                                  21     ADVERSE TO PLAINTIFF’S TITLE, OR
                                         ANY CLOUD ON PLAINTIFF’S TITLE
                                  22     THERETO, INCLUSIVE,
                                  23                   Defendants.

                                  24
                                              Pro se Plaintiff Fairillia Turner (“Turner”) filed suit against The Bank of New York
                                  25
                                       Mellon FKA The Bank of New York, As Trustee for the Certificateholders of CWALT, Inc.,
                                  26
                                       Alternative Loan Trust 2007-AL1, Mortgage Pass Through Certificates, Series 2007-AL1
                                  27

                                  28                                                   1
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   (“BONY”) and “all persons unknown, claiming any legal or equitable right, title, estate, lien, or

                                   2   interest in the property described in the complaint adverse to plaintiff’s title, or any cloud on

                                   3   plaintiff’s title thereto, inclusive.” ECF No. 1. Her suit relates to an allegedly wrongful

                                   4   nonjudicial foreclosure proceeding brought against her home in San Jose, California.

                                   5          Before the Court is BONY’s motion to dismiss the suit pursuant to Federal Rule of Civil

                                   6   Procedure 12(b)(6) on the ground of claim preclusion. ECF No. 5 (“Mot. to Dismiss”). Having

                                   7   considered the briefing on the motion, the record in the case, and the relevant law, the Court

                                   8   GRANTS BONY’s motion to dismiss with prejudice.

                                   9   I.     BACKGROUND
                                  10          The Court has endeavored to construct the factual and procedural circumstances of this

                                  11   action. However, many of the relevant facts are missing from Turner’s pleadings, which a court

                                  12   must principally rely upon at the motion to dismiss stage. See Manzarek v. St. Paul Fire &
Northern District of California
 United States District Court




                                  13   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  14          Factual Background
                                  15          In 2004, Turner purchased a home at 315 Grandpark Circle, San Jose, California (the

                                  16   “Property”). ECF No. 1-1 (“State Court Papers”), Complaint ¶ 8. On October 23, 2006, Turner

                                  17   executed a Note and Deed of Trust on the property in connection with a loan for $736,800. ECF

                                  18   No. 6-1 at 2. At some point, Turner fell behind on her loan payments. As a result, on June 6,

                                  19   2016, a Notice of Default and Election to Sell Under Deed of Trust was recorded against the

                                  20   Property. ECF No. 6-2; see also ECF No. 6-4 (“2017 Compl.”) ¶ 30 (“Plaintiff was told that

                                  21   Defendant put her loan in foreclosure.”). A Notice of Trustee’s Sale was recorded on November

                                  22   14, 2016, which set the foreclosure sale for December 13, 2016. ECF No. 6-3.

                                  23          In an effort to fight the foreclosure, Turner obtained a lawyer and filed suit in Santa Clara

                                  24   County Superior Court on May 25, 2017 against defendants Shellpoint Mortgage Servicing

                                  25   (“Shellpoint”) and Does 1 through 10, ECF No. 6-4. The Court refers to this suit as the 2017

                                  26   Action and the associated complaint as the 2017 Complaint. The 2017 Complaint identified

                                  27

                                  28                                                      2
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   Shellpoint as the servicer of Turner’s loan. 1 2017 Compl. ¶ 7. Turner alleged that Shellpoint

                                   2   agreed to review Turner’s loan modification application, but failed to do so in good faith and

                                   3   instead put her loan in foreclosure. See 2017 Compl. ¶¶ 15-18. Turner further alleged that

                                   4   Shellpoint failed to take certain steps mandated by the California Homeowner’s Bill of Rights

                                   5   (“HBOR”) in order to record a notice of default, see 2017 Compl. ¶¶ 46-56. Accordingly, the

                                   6   2017 Complaint asserted three claims: (1) Violations of the HBOR and the UCL, 2017 Compl. ¶¶

                                   7   45-77, (2) Violation of the Covenant of Good Faith and Fair Dealing, 2017 Compl. ¶¶ 78-100, and

                                   8   (3) Negligence, 2017 Compl. ¶¶ 101-147. On October 24, 2017, Turner filed a request to dismiss

                                   9   the entire case with prejudice. ECF No. 6-5. Per Turner’s request, the Santa Clara County

                                  10   Superior Court dismissed the case with prejudice on the same day. Id.

                                  11           Procedural History
                                  12           The instant action began on December 28, 2018, when Turner filed her Complaint in state
Northern District of California
 United States District Court




                                  13   court. State Court Papers, Complaint. Although she was represented by counsel during the 2017

                                  14   Action, Turner brought the instant action pro se. Id. BONY subsequently removed the case to

                                  15   federal court on February 22, 2019. ECF No. 1. In the Complaint, Turner sues BONY and “all

                                  16   persons unknown, claiming any legal or equitable right, title, estate, lien, or interest in the property

                                  17   described in the complaint adverse to plaintiff’s title, or any cloud on plaintiff’s title thereto,

                                  18   inclusive.” State Court Papers, Complaint.

                                  19           The Complaint purports to bring eleven claims: (1) Wrongful Foreclosure, id. ¶¶ 106-117;

                                  20   (2) Permanent Injunctive Relief, id. ¶¶ 118-123; (3) To Void or Cancel Substitution of Trustee and

                                  21   Notice of Defaults, id. ¶¶ 124-26; (4) Breach of Contract, id. ¶¶ 127-134; (5) Violation of

                                  22   California Business and Professions Code §§ 17200 et seq., id. ¶¶ 135-39; (6) Quiet Title, id. ¶¶

                                  23   140-46; (7) Violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-

                                  24
                                       1
                                  25    Shellpoint was the named defendant in the 2017 Action, and the parties do not dispute that
                                       Shellpoint was the servicer of Turner’s loan. See ECF No. 5. (“Mot. to Dismiss”) at 3. In its
                                  26   briefing on the instant motion, BONY states that Shellpoint was the d/b/a for NewRez LLC. Id.
                                       The Court does not rely upon this fact because it is not in the record. In any event, the true legal
                                  27   name of Shellpoint is immaterial, given the parties’ agreement as to the role of the entity known as
                                       Shellpoint.
                                  28                                                     3
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   1692p, id. ¶¶ 147-151; (8) Civil Conspiracy, id. ¶¶ 152-56; (9) Mail and Wire Fraud, 18 U.S.C. §§

                                   2   1341, 1343, id. ¶¶ 157-162; (10) Bank Fraud, 18 U.S.C. §§ 1341, 1344, id. ¶¶ 163-66; (11)

                                   3   Violation of 18 U.S.C. §§ 1001, 1005, id. ¶¶ 167, 172.

                                   4          On March 1, 2019, BONY filed a motion to dismiss the Complaint pursuant to Rule

                                   5   12(b)(6), in which it contends the instant action is barred by claim preclusion. ECF No. 5. The

                                   6   motion has been fully briefed, see ECF Nos. 12, 17, and is now ripe for the Court’s review.

                                   7   II.    JUDICIAL NOTICE
                                   8          At the outset, the Court GRANTS BONY’s unopposed request for judicial notice of the

                                   9   following documents: (1) a Deed of Trust recorded in Santa Clara County, ECF No. 6-1; (2) a

                                  10   Notice of Default and Election to Sell, ECF No. 6-2; (3) a Notice of Trustee’s Sale recorded in

                                  11   Santa Clara County, ECF No. 6-3; (4) the complaint in Turner v. Shellpoint Mortgage Servicing,

                                  12   No. 17CV310947, filed in Santa Clara Superior Court, ECF No. 6-4; and (5) the Request for
Northern District of California
 United States District Court




                                  13   Dismissal in Turner v. Shellpoint Mortgage Servicing, No. 17CV310947, ECF No. 6-5. A court

                                  14   “may take judicial notice of undisputed matters of public record.” Harris v. Cty. of Orange, 682

                                  15   F.3d 1126, 1132 (9th Cir. 2012). Such matters include, as relevant here, “documents on file in

                                  16   federal or state courts,” id., and “document[s] of legal force,” In re Davies, 565 F. App’x 630, 632

                                  17   (9th Cir. 2014) (taking judicial notice of an Assignment of Deed of Trust). The five documents

                                  18   proffered by BONY fall squarely into these categories. Judicial notice is therefore proper.

                                  19   III.   LEGAL STANDARD
                                  20          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief.” A complaint that fails to meet

                                  22   this standard may be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). In ruling on

                                  23   a Rule 12(b)(6) motion, a court must “accept factual allegations in the complaint as true and

                                  24   construe the pleadings in the light most favorable to the nonmoving party.” Manzarek, 519 F.3d at

                                  25   1031. A complaint must, however, contain “enough facts to state a claim to relief that is plausible

                                  26   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

                                  27   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  28                                                     4
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   2   678 (2009). “The plausibility standard is not akin to a probability requirement, but it asks for more

                                   3   than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

                                   4   omitted).

                                   5          Generally, a motion to dismiss under Rule 12(b)(6) must rely solely on the contents of the

                                   6   pleadings. See Fed. R. Civ. P. 12(d). A court may, however, consider “matters of judicial notice”

                                   7   without converting a motion to dismiss into one for summary judgment. United States v. Ritchie,

                                   8   342 F.3d 903, 908 (9th Cir. 2003). Furthermore, a court need not accept as true allegations

                                   9   contradicted by judicially noticeable facts. See Shwarz v. United States, 234 F.3d 428, 435 (9th

                                  10   Cir. 2000). Nor must the Court “assume the truth of legal conclusions merely because they are

                                  11   cast in the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011)

                                  12   (per curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and
Northern District of California
 United States District Court




                                  13   unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355

                                  14   F.3d 1179, 1183 (9th Cir. 2004).

                                  15          If the Court determines that the complaint should be dismissed, it must then decide

                                  16   whether to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave

                                  17   to amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  18   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  19   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  20   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                  21   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  22   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  23   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  24   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  25   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  26   (9th Cir. 2008).

                                  27   IV.    DISCUSSION
                                  28                                                      5
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1          BONY’s sole argument is that the dismissal with prejudice of the 2017 Action bars the

                                   2   instant action through claim preclusion. Although claim preclusion is an affirmative defense, a

                                   3   court may grant a Rule 12(b)(6) motion to dismiss on claim preclusion grounds if “the defense

                                   4   raises no disputed issues of fact.” Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984); accord

                                   5   Goldberg v. Cameron, 694 F. App’x 564, 566 (9th Cir. 2017).

                                   6          Claim preclusion, also known as res judicata, is a doctrine that “precludes the parties or

                                   7   their privies from relitigating issues that were or could have been raised” in a prior action that

                                   8   resulted in a final judgment on the merits. Allen v. McCurry, 449 U.S. 90, 94 (1980). Relevant

                                   9   here, claim preclusion is broad enough to bar “claims that were previously litigated as well as

                                  10   some claims that were never before adjudicated.” Clements v. Airport Auth. of Washoe Cnty., 69

                                  11   F.3d 321, 327 (9th Cir. 1995). Pursuant to the Full Faith and Credit Clause of the U.S.

                                  12   Constitution and 28 U.S.C. § 1738, a “federal court must give to a state-court judgment the same
Northern District of California
 United States District Court




                                  13   preclusive effect as would be given that judgment under the law of the State in which the

                                  14   judgment was rendered.” Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007) (quoting

                                  15   Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984)). Hence, to determine the

                                  16   preclusive effect of a state court judgment, federal courts apply state law. See Kay v. City of

                                  17   Rancho Palos Verdes, 504 F.3d 803, 808 (9th Cir. 2007). The prior action at issue here was

                                  18   before the Santa Clara County Superior Court, a California state court. Under California law,

                                  19   “[c]laim preclusion arises if a second suit involves: (1) the same cause of action (2) between the

                                  20   same parties (3) after a final judgment on the merits in the first suit.” DKN Holdings LLC v.

                                  21   Faerber, 61 Cal. 4th 813, 824 (2015).

                                  22          The Court considers these three requirements in turn.

                                  23              Same Cause of Action
                                  24          Courts often use the term “cause of action” to refer to the different legal theories or

                                  25   remedies a plaintiff seeks, but for purposes of applying claim preclusion, the term “has a more

                                  26   precise meaning.” Boeken v. Philip Morris USA, Inc., 48 Cal. 4th 788, 798 (2010). “To determine

                                  27   whether two proceedings involve identical causes of action for purposes of claim preclusion,

                                  28                                                      6
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   California courts have consistently applied the ‘primary rights’ theory.” Id. at 797 (internal

                                   2   quotation marks omitted). That is, “conduct that violates a single primary right gives rise to only

                                   3   one cause of action.” DKN Holdings LLC, 61 Cal. 4th at 818. “California, as most states,

                                   4   recognizes that the doctrine of res judicata will bar not only those claims actually litigated in a

                                   5   prior proceeding, but also claims that could have been litigated.” Palomar Mobilehome Park

                                   6   Ass’n v. City of San Marcos, 989 F.2d 362, 364 (9th Cir. 1993). Under the primary rights theory,

                                   7   a cause of action is defined by “the harm suffered,” as opposed to the particular theory asserted by

                                   8   the litigant or the specific remedy sought. Boeken, 48 Cal. 4th at 798. Thus, “[w]hen two actions

                                   9   involving the same parties seek compensation for the same harm, they generally involve the same

                                  10   primary right.” Id. In Boeken, for instance, the “primary right was the right not to be wrongfully

                                  11   deprived of spousal companionship and affection.” Id.

                                  12          Having examined the complaints in both the 2017 Action and the present suit, the Court is
Northern District of California
 United States District Court




                                  13   satisfied that they involve the same primary right, namely, “the right to be free from unlawful

                                  14   foreclosure.” Solis v. Nat’l Default Servicing Corp., No. 17-CV-00449-LHK, 2017 WL 1709355,

                                  15   at *6 (N.D. Cal. May 3, 2017); see also Miller v. Wholesale Am. Mortg., Inc., No. 17-CV-05495-

                                  16   LB, 2018 WL 306714, at *5 (N.D. Cal. January 5, 2018) (identifying the primary right as “Ms.

                                  17   Miller’s claimed right to the Subject Property, free of the Note, the Deed of Trust, and

                                  18   foreclosure.”).

                                  19          Turner’s 2017 Action—during which Turner was represented by counsel—alleged that

                                  20   Shellpoint, the servicer of Turner’s loan, committed various procedural transgressions and

                                  21   omissions in the lead up to the Notice of Default and Election to Sell. In particular, Turner

                                  22   accused Shellpoint of proceeding with foreclosure while simultaneously purporting to consider

                                  23   Turner’s loan modification application, a practice known as “dual tracking,” see Rockridge Tr. v.

                                  24   Wells Fargo, N.A., 985 F. Supp. 2d 1110, 1132 (N.D. Cal. 2013).

                                  25          Turner’s allegations in the instant action are difficult to decipher. However, the gravamen

                                  26   of her suit appears to be that the Deed of Trust and subsequent Assignment of Deed of Trust are

                                  27   void and unenforceable due to various procedural defects committed during their execution. See

                                  28                                                      7
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   State Court Papers, Complaint ¶¶ 10-11, 17, 48-49, 54, 64-65, 68, Prayer for Relief ¶ 1.

                                   2          The factual and legal allegations in the two complaints appear to differ. Ultimately,

                                   3   however, the “harm suffered” that gave rise to both the 2017 Action and the instant action is the

                                   4   allegedly wrongful foreclosure. According to Turner herself, she has brought the instant action in

                                   5   order to “undo [the] fraudulent foreclosure, or, in the alternative, obtain financial compensation if

                                   6   the fraudulent transfer cannot be undone.” ECF No. 13 (“Mot. to Remand”) at 3. The Prayer for

                                   7   Relief requests, inter alia, “an Order staying and canceling any and all future Trustee’s Sale

                                   8   Dates” and a judgment “quiet[ing] title in favor of Plaintiff.” Compl. at Prayer for Relief ¶ 4, 6.

                                   9   Likewise, in the 2017 Complaint, Turner stated, “Plaintiff needs the Court ruling that . . . a

                                  10   foreclosure will not occur, because there is a high likelihood that such a foreclosure may be

                                  11   initiated at any time.” 2017 Compl. ¶ 4. Accordingly, although now Turner pleads different

                                  12   theories of recovery, the relief she seeks is the same: that the foreclosure be cancelled or
Northern District of California
 United States District Court




                                  13   rescinded.

                                  14          It is of no moment that the 2017 Action concerned defects related to the Notice of Default

                                  15   and Election to Sell while the present suit challenges defects related to the underlying Deed of

                                  16   Trust and Assignment of Deed of Trust. All of the relevant instruments were in existence and all

                                  17   of the challenged conduct was completed at the time of the 2017 Action. “Claim preclusion

                                  18   applies to all actionable facts that could have been discovered with diligence during the prior

                                  19   proceeding.” Janson v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-05639 JSC, 2015 WL 1250092,

                                  20   at *7 (N.D. Cal. Mar. 18, 2015) (citing Allied Fire Prot. v. Diede Constr., Inc., 127 Cal. App. 4th

                                  21   150, 156 (2005)), aff’d, 682 F. App’x 576 (9th Cir. 2017). The upshot of all of Turner’s claims in

                                  22   the present and prior actions is that the foreclosure on the Property is illegitimate. See Gillies v.

                                  23   JPMorgan Chase Bank, N.A., 7 Cal. App. 5th 907, 910 (2017) (plaintiff’s complaint “alleging

                                  24   violations of the Homeowner Bill of Rights (HBOR), lack of standing to foreclose, unlawful

                                  25   substitution of trustee, fraud, injunctive relief, and damages” was precluded by three prior suits

                                  26   alleging, inter alia, the notice of default was not properly recorded and the notice of sale was

                                  27   procedurally defective); Miller, 2018 WL 306714, at *5 (holding plaintiff’s action claiming “that

                                  28                                                      8
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   the Note and Deed of Trust are unenforceable because Wholesale America was not a licensed

                                   2   lender in the first place” was precluded by a prior action claiming “that the Note and Deed of Trust

                                   3   are unenforceable because of defects in the chain of assignment”); Mendaros v. JPMorgan Chase

                                   4   Bank, N.A., No. 14-CV-01260-JST, 2014 WL 3373447, at *4 (N.D. Cal. July 9, 2014) (“Both

                                   5   complaints are premised on the notion that Defendants lacked the legal authority to foreclose on

                                   6   the property because the instruments based on which the foreclosure was executed were invalid.”).

                                   7   Hence, the instant case involves the same primary right as the 2017 Action and is thus precluded.

                                   8          Indeed, this Court has previously encountered similar circumstances and come to the same

                                   9   conclusion. In Solis v. National Default Servicing Corporation, plaintiff filed suit in 2014 against

                                  10   several defendants involved in the foreclosure on his property. 2017 WL 1709355 at *1. Plaintiff

                                  11   alleged the defendants violated various provisions of California law during the foreclosure

                                  12   proceedings. Id. Then, in 2017, plaintiff sued a subset of those defendants in connection with the
Northern District of California
 United States District Court




                                  13   same foreclosure, but alleged violations of different provisions of California and federal law. Id.

                                  14   This Court explained that “all of Plaintiff’s claims in the 2014 Action and the instant case seek to

                                  15   vindicate the same primary right, ‘the right to be free from unlawful foreclosure.’” Id. at *6; see

                                  16   also Grieves v. MTC Fin., Inc., No. 17-CV-01981-LHK, 2017 WL 3142179, at *11 (N.D. Cal.

                                  17   July 25, 2017) (Plaintiff “cannot avoid res judicata by tacking on new allegations regarding

                                  18   foreclosure documents recorded after the prior action”) (internal quotation marks and alternations

                                  19   omitted).

                                  20          In addition, the Court’s conclusion today finds ample support in the decisions of other

                                  21   courts. See, e.g., Lee v. JP Morgan Chase Bank, N.A., No. 215CV04061CASGJSX, 2015 WL

                                  22   5554006, at *4 (C.D. Cal. Sept. 21, 2015) (applying res judicata because “in both actions plaintiff

                                  23   alleges, due to various procedural defects, that defendants lacked the legal right to foreclose upon

                                  24   her property.”); Thomas v. Bank of America, N.A., 2013 WL 3992999, *6 (S.D. Cal. 2013) (“The

                                  25   primary right is Plaintiff’s property right to the subject property. The harm for which Plaintiff

                                  26   sought relief in state court is the same harm for which he now seeks to hold defendants liable

                                  27   which is the foreclosure of his property. The alleged wrong by Defendants is that Defendants

                                  28                                                     9
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   wrongfully foreclosed on his property.”).

                                   2          The first requirement for claim preclusion is therefore satisfied here.

                                   3          Identity of the Parties
                                   4          Second, “claim preclusion applies only to the relitigation of the same cause of action

                                   5   between the same parties or those in privity with them.” DKN Holdings LLC, 61 Cal. 4th at 825

                                   6   (emphasis added). Although Turner is the sole plaintiff in both suits, it is undisputed that BONY

                                   7   was not a party to the 2017 suit. Instead, BONY contends that it is in privity with the defendant in

                                   8   the 2017 Action. Mot. to Dismiss at 6.

                                   9          The Supreme Court of California has said that, in the context of claim preclusion, privity

                                  10   “requires the sharing of an identity or community of interest, with adequate representation of that

                                  11   interest in the first suit, and circumstances such that the nonparty should reasonably have expected

                                  12   to be bound by the first suit.” DKN Holdings LLC, 61 Cal. 4th at 826. In analyzing whether
Northern District of California
 United States District Court




                                  13   privity exists, “the emphasis is not on a concept of identity of parties, but on the practical

                                  14   situation.” Castillo v. Glenair, Inc., 23 Cal. App. 5th 262, 277 (2018), as modified on denial of

                                  15   reh’g (May 14, 2018). A court looks to the parties’ “relationship to the subject matter of the

                                  16   litigation,” id., and asks “whether the party in the suit which is asserted to have a preclusive effect

                                  17   had the same interest” as the party in the present suit and “whether that party had a strong motive

                                  18   to assert that interest,” The Inland Oversight Comm. v. City of San Bernardino, 27 Cal. App. 5th

                                  19   771, 781 (2018).

                                  20          The defendant in the 2017 Action was Shellpoint, the servicer of Turner’s loan. Typically,

                                  21   a loan servicer is the entity who “handles the day-to-day tasks of managing the loan.” Mohamed

                                  22   v. Select Portfolio Servicing, Inc., 215 F. Supp. 3d 85, 89 (D.D.C. 2016); see also Cal. Civ. Code §

                                  23   2920.5 (defining a “mortgage servicer” as “a person or entity who directly services a loan, or who

                                  24   is responsible for interacting with the borrower, managing the loan account on a daily basis

                                  25   including collecting and crediting periodic loan payments, managing any escrow account, or

                                  26   enforcing the note and security instrument”). While a servicer may also own the loan, it often

                                  27   does not. See, e.g., Berezovsky v. Moniz, 869 F.3d 923, 932 (9th Cir. 2017). Here, the owner of

                                  28                                                     10
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   the loan was not a single entity, for the trust was securitized. The defendant in the instant case,

                                   2   BONY, is the trustee for the owners of the loan: the certificateholders of the mortgage-backed

                                   3   securities. Thus, Shellpoint managed Turner’s loan—including the associated foreclosure

                                   4   process—on BONY’s behalf.

                                   5           With regard to the foreclosure process, then, Shellpoint’s and BONY’s interests are fully

                                   6   aligned. As the loan servicer, it was Shellpoint’s responsibility to effectively and efficiently

                                   7   vindicate BONY’s foreclosure rights under the Deed of Trust. The interests of the defendants are

                                   8   likewise aligned in this litigation challenging the foreclosure. Both have a strong interest in

                                   9   defending the validity and enforceability of the instruments authorizing the foreclosure.

                                  10   Accordingly, this Court agrees with the numerous others in this circuit that have held the servicer

                                  11   of a loan and the beneficiary of the deed of trust have “sufficient identity of interest . . . to

                                  12   establish privity” for purposes of claim preclusion. Horton v. JPMorgan Chase Bank, N.A., No.
Northern District of California
 United States District Court




                                  13   15-CV-05322-WHO, 2016 WL 1139004, at *4 (N.D. Cal. Mar. 23, 2016); see, e.g., Lin v.

                                  14   Shellpoint Mortg. Servicing, No. CV181153DMGJPRX, 2018 WL 6016172, at *5 (C.D. Cal. May

                                  15   24, 2018) (“[F]or purposes of res judicata, there is sufficient commonality of interests between

                                  16   loan servicers and former and current holders of the beneficial interest of the deed of trust in

                                  17   foreclosure-related cases.”); Amedee v. Citimortgage, Inc., No. 15-CV-03356-HSG, 2016 WL

                                  18   1070657, at *5 (N.D. Cal. Mar. 18, 2016) (“Given that Five Star was CitiMortgage’s mortgage

                                  19   servicing agent, they share a substantial commonality of interest.”) (internal quotation marks

                                  20   omitted); Macklin v. Hollingsworth, No. 2:10-CV-1097 MCE KJN, 2014 WL 4417770, at *14

                                  21   (E.D. Cal. Sept. 8, 2014) (finding the servicer of plaintiff’s loan was in privity with the “assignee

                                  22   of the beneficial interest in his home loan”).

                                  23           Thus, the Court finds that BONY and Shellpoint are in privity, and the second requirement

                                  24   for claim preclusion is satisfied.

                                  25           Final Judgment on the Merits
                                  26           Finally, California law is clear that “a dismissal with prejudice is the equivalent of a final

                                  27   judgment on the merits, barring the entire cause of action.” Boeken, 48 Cal. 4th at 793. Thus, as

                                  28                                                       11
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
                                   1   the 2017 Action was dismissed with prejudice, the third requirement for claim preclusion is

                                   2   satisfied.

                                   3           Summary
                                   4           Having found that all three requirements for claim preclusion are satisfied, the Court must

                                   5   dismiss Turner’s Complaint as to BONY.

                                   6           Leave to Amend
                                   7           Although Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to amend

                                   8   “shall be freely given when justice so requires,” it is well-established that leave to amend may be

                                   9   denied if the moving party has acted in bad faith, or if allowing amendment would unduly

                                  10   prejudice the opposing party, cause undue delay, or be futile. See Leadsinger, 512 F.3d at 532.

                                  11   Amendment would be futile if “the pleading could not possibly be cured by the allegation of other

                                  12   facts.” Lopez, 203 F.3d at 1130. Because Turner’s claims are barred by claim preclusion, the
Northern District of California
 United States District Court




                                  13   Court finds that amendment would be futile. See, e.g., Hernandez v. Fed. Home Loan Mortg.

                                  14   Corp., 663 F. App’x 518, 519 (9th Cir. 2016) (affirming district court’s dismissal of pro se

                                  15   plaintiffs’ claims on claim preclusion grounds); Portnoy v. United States, 507 F. App’x 736, 737

                                  16   (9th Cir. 2013) (same). It would unduly prejudice BONY to continue litigating claims that fail as

                                  17   a matter of law, not to mention the potential for further delay in the foreclosure process.

                                  18   Accordingly, the Court grants BONY’s motion to dismiss with prejudice.

                                  19   V. CONCLUSION
                                  20           For the foregoing reasons, the Court GRANTS BONY’s motion to dismiss the Complaint

                                  21   with prejudice.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: August 26, 2019

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27

                                  28                                                    12
                                       Case No. 19-CV-00993-LHK
                                       ORDER GRANTING THE BANK OF NEW YORK MELLON’S MOTION TO DISMISS WITH PREJUDICE
